Citation Nr: 0120476	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of fractures of the left 4th and 5th fingers.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.
This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for residuals of a left hand 
injury.  These residuals have been identified as fractures of 
the left 4th and 5th fingers, and a left wrist disorder.  Both 
of these disabilities have been assigned ratings of 10 
percent, effective April 27, 1998. 

The Board notes that the veteran also submitted a Notice of 
Disagreement regarding the issue of entitlement to an 
effective date earlier than April 27, 1998, for his grant of 
service connection for residuals of a left hand injury, and 
this issue was listed as part of the February 2000 Statement 
of the Case.  However, in his March 2000 VA Form 9, Appeal to 
the Board, the veteran stated that he was only appealing the 
initial rating claim.  In short, the veteran did not perfect 
his appeal to the earlier effective date claim, and, in 
effect, withdrew his notice of disagreement of this claim, 
and this issue is not currently before the Board.  38 C.F.R. 
§§ 20.200, 20.202 20.204(a) (2000).

The record reflects that the veteran requested a personal 
hearing before a Member of the Board in conjunction with this 
appeal.  However, the veteran withdrew this hearing request 
in May 2001.  

As an additional matter, the Board notes that in a June 2000 
rating decision, the RO, among other things, denied the 
veteran's claims of service connection for residuals of a 
head injury, vision problems, nerve damage, and depression as 
not well grounded.  However, the Board notes that Section 
7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), provides that 
cases denied as not well grounded which became final after 
July 14, 1999, may be readjudicated upon the request of the 
claimant or the Secretary's own motion.  General Counsel for 
VA held in a precedential opinion that the agency of original 
jurisdiction (i.e., the RO) should first readjudicate a claim 
under section 7(b) of the VCAA.  VAOPGCPREC 3-2001.  The 
precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  Accordingly, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veterans' appeal has been completed.

2.  There is no objective medical evidence that either the 
veteran's 4th and 5th left fingers, or his left wrist, is 
manifest by ankylosis or impairment analogous thereto.

3.  The evidence on file reflects that the veteran's 
residuals of fractures of the left 4th and 5th fingers have 
resulted in painful motion.  However, even with the veteran's 
complaints of pain, the objective evidence does not show that 
the 4th and/or 5th left finger has limited motion permitting 
flexion only to within 2 inches (5.1 cms.) of the transverse 
fold of the palm.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of fractures of the left 4th and 5th 
fingers have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5219, 5223 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for an initial rating in excess of 10 
percent for a left wrist disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 
5215 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where, as here, the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  For the 
purpose of rating disability from arthritis, the wrist is 
considered a major joint.  Multiple involvement of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f).

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  Id.

Note (1):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  Id.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Id.

VA has a duty to assist the veteran in developing facts 
pertinent to his claim, and to notify him of the evidence 
necessary to complete an application for benefits.  VCAA, 
supra, codified at 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
notes that the RO did not have the benefit of the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO accorded the 
veteran an examination of his left hand, and he has not 
indicated that his left 4th and 5th fingers and/or his left 
wrist have increased in severity since the last examination.  
The RO also advised the veteran of the evidence necessary to 
substantiate both of these claims, including the applicable 
criteria for higher disability ratings, by the February 2000 
Statement of the Case.  Further, the veteran has not 
identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.


General Background.  Service connection was granted for 
residuals of a left hand injury by a May 1999 rating 
decision.  The residuals were identified as a fracture to the 
4th and 5th metacarpal, left hand.  A 10 percent rating was 
assigned, pursuant to Diagnostic Code 5223-5010.  The RO 
stated that the 10 percent evaluation was for painful or 
limited motion of a major joint or group of minor joints, and 
that it might also be applied once to multiple joints if 
there was no limited or painful motion.  A 20 percent 
evaluation was not warranted unless X-ray evidence showed 
involvement of two or more major joints or two or more minor 
joints with occasional incapacitating exacerbations.  In the 
February 2000 Statement of the Case, the RO stated that the 
residuals of the veteran's left hand injury were evaluated as 
follow: residuals of fractures of the ring and little 
metacarpals, rated as 10 percent disabling; and degenerative 
joint disease and chronic synovitis of the left wrist, rated 
at 10 percent disabling.  The RO found that entitlement to 
higher evaluations was not established. 

The evidence on file reflects that the veteran's left hand is 
his major/dominant hand.

On a February 1976 Report of Medical History, the veteran 
reported that he had never experienced any broken bones.  His 
service medical records reflect that he was subsequently 
treated for complaints of left hand pain following an in-
service injury.  A March 1977 X-ray of the left hand revealed 
a deformity at the mid-portion of the 4th metacarpal and 
proximal portion of the 5th metacarpal.  It was opined that 
this might be secondary to an old healed injury.  No recent 
fracture of the bones or hand were seen.

The veteran underwent a VA orthopedic examination in April 
1999.  At this examination the veteran reported that he last 
worked in 1998, where he spent 6 months on a fishing boat, 
but he had to quit because of his left wrist and hand pain.  
The veteran described the circumstances of his in-service 
injury and his post-service problems.  He denied any 
workmen's compensation claims regarding his left hand.  
Additionally, he reported that his symptoms had gradually 
worsened in both the wrist and hand.  The wrist portion of 
the pain had worsened somewhat more than the hand portion.  
Regarding his current treatment, the veteran reported that it 
involved being very careful with the left wrist and hand.  He 
used some pain medication, as well as a splint for his left 
wrist.  Also, it was noted that he was getting some 
occupational therapy at the VA domiciliary.  With respect to 
his current symptomatology, the veteran reported that the 
left forearm had some burning discomfort and tingling that 
radiated up from the left wrist.  The left wrist had pain and 
loss of motion.  Similarly, the left hand had pain, which was 
mostly at the base of the 4th and 5th metacarpals.  Moreover, 
there was some occasional numbness in the left hand, 
especially the ulnar two digits.  He also reported that his 
left hand felt weak.  

On examination, wrist motion allowed flexion 75/40, extension 
80/40, radial deviation 25/20, ulnar deviation 25/5, 
pronation 90/90, and supination 90/90.  However, it was noted 
that the left wrist was painful with these movements.  Also, 
the ulnar aspect of the wrist was found to be very tender 
where it met the metacarpals.  The radial side of the left 
wrist had mild tenderness.  Further, carpal tunnel signs were 
moderately positive at the left wrist.  The dorsal aspect of 
the wrist was non-tender, bilaterally.  No swelling was 
present at either wrist.  The ulnar nerve was found to be 
non-tender at both elbows.  

Examination of the hand showed full extension of 10 digits.  
There was full flexion of 8 fingers, with full opposition and 
flexion of the 2 thumbs.  However, the left hand had some 
moderate pain with these movements.  Sensation and intrinsic 
muscle functions were found to be "okay" in both hands.  
The 4th metacarpal of the left hand was found to have some 
slight palpable deformity with good alignment.  The 5th 
metacarpal had some prominence on the dorsal aspect in the 
proximal two-thirds.  Further, there was some tenderness over 
both of these metacarpals, with the worst tenderness between 
the bases of the 4th and 5th metacarpals.  The examiner noted 
that, clinically, the length of these metacarpals was pretty 
good, but X-rays showed some shortening of both the 4th and 
5th metacarpals.  Fingernails were noted to be badly chewed 
at both hands.

The examiner noted that recent VA X-rays of the left hand 
showed well-healed fractures of the 4th and 5th metacarpals.  
It was opined that the changes at the 4th metacarpal might be 
from something other than a fracture, although it suggested a 
probable previous fracture.  The 4th metacarpal had good 
alignment with only slight shortness.  Arthritic changes at 
the base of the 4th metacarpal were found to be moderate.  
The 5th metacarpal was found to have severe deformity at the 
base.  It curved around the ulnar side of the carpus, making 
for a much more concave joint surface.  Further, the 5th 
metacarpal had some shortness.  The deformed joint had 
progressed to a rather severe degenerative arthritis.  
Additionally, the wrist had some moderate arthritis around 
the navicular bone, with some small 1/2 millimeter osteophytes.  
The X-ray was otherwise normal.

Based on the foregoing, the examiner's overall assessment was 
that the left wrist had a history of pain in the military and 
since, following a fracture at the base of the 4th and 5th 
metacarpals.  The examiner commented that a post-traumatic 
deformity at the base of the 5th metacarpal had developed, 
and the joint had progressed to a post-traumatic degenerative 
arthritis.  Continued pain and loss of motion at the left 
wrist was diagnosed as chronic synovitis plus post-traumatic 
degenerative arthritis.  The examiner also found that the 
left hand had a history of closed treatment for fracture of 
4th and 5th metacarpals, and that the fracture at the 5th 
metacarpal was much worse.  This healed with some deformity.  
However, the joint between the metacarpal and carpus had 
progressed to an arthritis.  Continued pain in this area was 
noted to be mostly at the base of the 4th and 5th metacarpals 
where they met the carpus.  This was diagnosed as post-
traumatic arthritis and post-traumatic deformity.

Regarding the veteran's prognosis, the examiner opined that 
he would probably continue to have bothersome symptoms.  
Further, the examiner thought that the present conservative 
treatment was reasonable.  Surgical treatment continued to be 
a possibility, but the examiner noted that it was frequently 
not very helpful.  The examiner opined that it would be 
better if the veteran could find an occupation he could do 
with the hand as it was.  With respect to the veteran's 
subjective symptoms, the examiner commented that a 30 degree 
decrease in the flexion of the left wrist would represent 
this.  Additionally, a 1 inch increase in pulp-to-palm 
distance in the 4 fingers of the left hand would represent 
the hand symptoms.  Moreover, the examiner noted that the 
veteran had flare-ups, and a 25 degree decrease in flexion of 
the wrist as well as a 3/4 inch increase in pulp-to-palm 
distance would represent those problems.  

Also on file are medical records from a VA domiciliary that 
cover a period from January 1999 to February 2000.  These 
records note treatment on various occasions for left hand 
problems, to include complaints of pain.  A functional 
evaluation of the left hand conducted in March 1999, which 
noted that grip strength was measured with "the Preston" 
multiple times and averaged.  Grip strength for the left hand 
was noted to be 16 pounds, while grip strength for the right 
was 100 pounds.  It was stated that 116 pounds was the 
average for a man of the veteran's age.  Further, 3-point 
pinch was limited: left 3-point pinch was 8 pounds, and the 
right was 19 pounds, not by pain probably more by protection 
and disuse.  The only significant change in range of motion 
was extension at 40 degrees, which was noted to be about a 50 
percent decrease.  It was stated that the veteran must also 
have some interossei neuro paresis, because he could barely 
oppose his thumb to the 4th finger, and had no pinch as 
compared to 5 pounds on the right.  Also, the veteran scored 
in less than the 1st percentile for both hands on the Minn 
Manual Dex Test, which indicated very poor coordination with 
each.  It was stated that, with grip strength alone, the 
veteran was functioning at only 20 percent in the dominant 
(left) hand, and that the dominant hand should average about 
5 percent above the nondominant.  Additionally, it was noted 
that the veteran was issued a light elastic wrist brace for 
night use only.  Subsequent records from May 1999 note that 
the veteran was issued a leather wrist brace.  

X-rays taken of the left hand in August 1999 reflect that no 
acute fracture was noted.  There was deformity of the 5th 
metacarpal due to an old fracture with some degenerative 
changes at the base.  Further, there appeared to be an old 
fracture with some shortening of the 4th metacarpal as well.  
Overall impression was old fractures of the 4th and 5th 
metacarpals.  

Also in August 1999, an MRI was taken of the left upper 
extremity which revealed an old fracture of the distal 5th 
metacarpal with resulting slight palmar angulation of the 
distal fragment.  Moreover, there was a healed fracture of 
the mid-4th metacarpal with palmar angulation distal 
fragment.  There was irregularity of the proximal 5th 
metacarpal along its articulation with the hamate.  It was 
stated that this was likely a residual of an old 
intraarticular fracture in this region.  Associated 
degenerative changes were found to be present at the 5th 
metacarpal joint.  Degenerative changes were also present 
between the proximal 3rd, 4th, and 5th metacarpals.  Small 
subchondral cysts were seen within the hamate and proximal 
5th metacarpal.  Early degenerative change was also present 
at the 1st carpometacarpal joint.  The proximal and distal 
carpal rows were normally aligned, and the joint spaces were 
maintained.  Further, the ligaments of the proximal carpal 
row were found to be intact.  It was noted that the 
triangular fibrocartilage was incompletely viewed on all 
series, but it appeared intact with no abnormal signal or 
evidence of tear.  The carpal tunnel was found to be normal 
in appearance.  Similarly, the median nerve was identified 
and normal in signal and size.  No soft tissue abnormalities 
were identified.  

Records from November 1999 note a very poorly localized 
physical examination of the left hand, with some guarding and 
pain over the ulnar side of the wrist, as well as the prior 
metacarpal fractures.  The examiner stated that this appeared 
to be spotty at best with palpation, as well as range of 
motion.  The veteran appeared to have some crepitus over the 
base of the 5th metacarpal, but this was only mildly painful.  
He had full range of motion of his wrist with no significant 
ulnar-sided impingement sign with ulnar deviation.  However, 
he did have some tenderness over his ulnar styloid.  There 
was no significant swelling of the wrist joint.  Moreover, he 
was found to be neurologically intact.  Additionally, the 
examiner noted that MRI failed to show any significant 
pathology except for some degenerative changes at the base of 
the 4th and 5th metacarpals.  The examiner also noted that a 
prior bone scan failed to show any significant findings.  
Based on the foregoing, the examiner stated that they would 
like to pursue conservative therapy for the veteran, have him 
continue using a cock-up wrist splint, and begin hand therapy 
for range of motion and strengthening exercises for his wrist 
and fingers on that side.

Records from February 2000 note that there had been no change 
in the veteran's grip strength measurements over the last 8 
weeks.  Grip strength remained 10 pounds on the left, and 85 
pounds on the right.  Further, 3-point pinch was 6 pounds on 
the left, and 25 pounds on the right.  Average range of 
motion measurements were noted as documenting slight 
improvement.  Flexion had decreased to 25 degrees; extension 
had increased to 40 degrees; supination had increased to 50 
degrees; and pronation had also increased to 65 degrees.  It 
was noted that the hand sat in 10 degrees of radial 
deviation, and moved only 15 more degrees, to 25 degrees.  
Likewise, ulnar deviation started at minus 10 degrees to 
positive 15 degrees, so the veteran had a 25 degree increase.  
This ulnar deviation was noted to be all new motion, so it 
was determined that exercise had helped.  Additionally, it 
was noted that the veteran had 2 braces for his hand.  One 
was a night splint, which was to support the metacarpal 
joints while sleeping only.  The other was a short wrist 
splint for day use, primarily to prevent accidental bumps or 
twists which decreased function due to pain.  Overall, it was 
noted that the veteran had seriously applied himself during 
the past 8 weeks with only slight improvement in range of 
motion.  There was no decrease in pain, and no increase in 
strength.  It was stated that this seemed to be a consistent 
level of function for this joint, with only conservative 
medical intervention.

In his July 1999 Notice of Disagreement, the veteran 
contended that his left hand was evaluated based only on what 
was shown by an X-ray, and that there was more damage than 
what just an X-ray would show.  Further, he asserted that he 
had to wear a brace all of the time, that he found it nearly 
impossible to lift anything with his left hand, that it was 
weaker than his right hand, and that it was painful all of 
the time.  Moreover, he contended that it effected his 
ability to work; that the wrist, hand and elbow would go 
numb, and he could not bend his fingers.  He asserted that 
his hand and wrist would get stiff, and he would drop things.  
In his March 2000 VA Form 9, the veteran contended that he 
now had to wear a splint all of the time.  He noted that he 
was being treated at VA for his left hand problems, and that 
his doctor wanted him to go to pain management classes.  
Additionally, he reiterated that his left hand prevented him 
from obtaining work.

I.  Fractures of the left 4th and 5th fingers.

As noted above, the RO has evaluated the veteran's residuals 
of fractures of the left 4th and 5th fingers as 10 percent 
disabling pursuant to Diagnostic Code 5223-5010.  Under VA 
regulations, Diagnostic Codes 5216-5227 rate ankylosis and 
limitation of motion of single digits and combinations of 
digits.  When classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits under 38 C.F.R. 4.71a, Diagnostic Codes 5216-5227, the 
following rules will be observed:  (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. 4.71a.

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, favorable ankylosis of the ring and little 
finger warrants a 10 percent evaluation for the minor or 
major hand.  38 C.F.R. 4.71a.

Under Diagnostic Code 5219, unfavorable ankylosis of two 
digits of one hand, unfavorable ankylosis of the ring and 
little finger warrants a 20 percent evaluation for the minor 
or major hand.  38 C.F.R. 4.71a.

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular rating in excess of 10 percent for the residuals 
of fractures of the 4th and 5th left fingers.

The medical evidence, including the in- and post-service X-
ray findings, reflect that the service-connected fractures 
only pertain to the metacarpal joints of the left hand; there 
is no medical evidence that there were fractures to the 
interphalangeal or carpal joints. 

Diagnostic Code 5223 does not provide for a schedular rating 
in excess of 10 percent.  Similarly, the veteran is only 
entitled to a schedular rating of 10 percent for his painful 
motion under Diagnostic Codes 5003, 5010.

The medical evidence does not show that the veteran's 4th 
and/or 5th left finger is manifest by unfavorable ankylosis 
or impairment analogous thereto; the medical evidence does 
not show immobility and consolidation of either the 4th or 5th 
left finger.

The medical evidence on file, including the April 1999 VA 
medical examination, clearly shows that the veteran's 
service-connected disability of the 4th and 5th left fingers 
is manifested by painful motion.  However, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of pain 
which would warrant a schedular rating in excess of 10 
percent under Diagnostic Code 5219.  On the April 1999 VA 
examination, the veteran was found to have full extension of 
10 digits, as well as full flexion of 8 digits with full 
opposition and flexion of the 2 thumbs.  Regarding the 
veteran's complaints of pain, the examiner opined that a 1 
inch increase in pulp-to-palm distance in the 4 fingers of 
the left hand would represent the hand symptoms.  With 
respect to flare-up problems, the examiner opined that this 
would result in a 3/4 inch increase in pulp-to-palm distance.  
This does not indicate that flexion would only be possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  Accordingly, the veteran does not meet the 
criteria necessary for the 20 percent rating under Diagnostic 
Code 5219, even taking into consideration his complaints of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the VA domiciliary records reflect that 
the veteran has impaired grip and 3-point pinch strength of 
the left hand.  However, neither grip nor pinch strength are 
part of the schedular criteria under Diagnostic Code 5216-
5227.  See Massey, supra; Pernorio, supra.  (Such finding 
will be considered in determining whether an extraschedular 
evaluation is appropriate, under the provisions 38 C.F.R. 
§ 3.321(b)(1)-see remand below.)  Under Part 4 of VA 
regulations, such symptoms are part of the criteria for 
rating nerve impairment of the hands but the veteran is not 
service-connected for any nerve damage to the left hand, nor 
is there any medical evidence to support such a finding.  The 
August 1999 VA MRI of the left hand found, among other 
things, that the median nerve was normal in signal and size.  
Further, the November 1999 VA domiciliary records found, in 
part, that the veteran was neurologically intact. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular rating in excess of 10 percent for his residuals 
of fractures of the 4th and 5th left fingers.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the Board took into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as 
the applicability of "staged ratings," pursuant to 
Fenderson, supra.  However, the record does not contain any 
competent medical evidence showing any distinctive periods 
for which the severity of the veteran's service-connected 
disability of the 4th and 5th left fingers met or nearly 
approximated the criteria necessary for a schedular rating in 
excess of 10 percent, even when taking into consideration his 
complaints of pain.



II.  Left Wrist

Diagnostic Code 5215 provides criteria for limitation of 
motion of the wrist.  Under this Code, an evaluation of 10 
percent is assigned when dorsiflexion is limited to 15 
degrees or when palmar flexion is limited in line with the 
forearm.  That is the maximum schedular rating provided for 
limitation of wrist motion unless there is ankylosis.  38 
C.F.R. § 4.71a.

Diagnostic Code 5214 provides criteria for ankylosis of the 
wrist.  Under this Code, when there is favorable ankylosis in 
20 to 30 degrees of dorsiflexion, the disability will be 
rated at 30 percent if it is the major hand, and 20 percent 
if it is the minor hand.  Any other position, except 
favorable, receives a 40 percent rating for the major hand 
and 30 percent for the minor hand.  Unfavorable ankylosis, in 
any degree of palmar flexion, or with ulnar or palmar 
deviation, receives a 50 percent rating for the major hand 
and 40 percent for the minor hand.  Extremely unfavorable 
ankylosis is rated as the loss of use of hands under 
38 C.F.R. § 4.71a, Diagnostic Code 5125.

Normal wrist dorsiflexion is 70 degrees, normal wrist palmar 
flexion is 80 degrees, wrist ulnar deviation is 45 degrees 
and wrist radial deviation is 20 degrees.  38 C.F.R. § 4.71, 
Plate I.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular rating in excess of 10 percent for his left wrist 
disorder.

The medical evidence on file clearly shows that the veteran's 
left wrist is manifest by painful, limited motion.  However, 
as stated above, 10 percent is the maximum schedular rating 
for limited motion of the wrist under Diagnostic Code 5215.  
Similarly, he is only entitled to a 10 percent rating for 
arthritis under Diagnostic Codes 5003, 5010 and, as noted 
above, a 10 percent rating based on arthritis cannot be 
combined with a rating based on limitation of motion.  Thus, 
in the absence of ankylosis, the veteran is only entitled to 
a schedular rating of 10 percent for his left wrist disorder. 

There is no medical evidence that the veteran's left wrist is 
manifest by ankylosis or impairment analogous thereto.  In 
short, the medical evidence, including the April 1999 VA 
medical examination and the VA domiciliary records, reflect 
that, despite his complaints of pain, he still has mobility 
of the left wrist.  Since the veteran does not have complete 
immobility and consolidation of the joint in question, the 
Board must conclude that the veteran does not have immobility 
or ankylosis as defined in Lewis, supra, and a rating under 
Diagnostic Code 5214 is not warranted.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular rating in excess of 10 percent for his left wrist 
disorder.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra.  

As with the above claim concerning the veteran's 4th and 5th 
left fingers, the Board has taken into consideration both the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's left wrist disorder 
approximated the criteria necessary for a schedular rating in 
excess of 10 percent, even when taking into consideration his 
complaints of pain; there were no distinctive periods where 
the left wrist was manifest by immobility and consolidation.  






ORDER

Entitlement to an initial schedular rating in excess of 10 
percent for residuals of fractures of the left 4th and 5th 
fingers is denied.

Entitlement to an initial schedular rating in excess of 10 
percent for a left wrist disorder is denied.


REMAND

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Furthermore, the Court has held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); see also VAOPGCPREC 6-96 (1996) for a discussion 
as to when the Board is required to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In the instant case, the record shows no evidence that either 
the veterans residuals of fractures of the left 4th and 5th 
fingers have resulted in frequent periods of hospitalization.  
However, the veteran has contended in various statements, 
including his Notice of Disagreement and Substantive Appeal, 
that he has lost and has had difficulty obtaining employment 
because of his service-connected left hand disabilities.  
Thus, he has indicated that these disabilities have resulted 
in marked interference with employment.  As this matter was 
not addressed below, the Board concludes that a remand is 
required for the RO to address entitlement to an 
extraschedular rating in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is of the 
opinion that clarification is necessary as to whether or not 
the veteran is currently employed.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO request that the veteran 
provide an account of his employment 
history and any unusual or exceptional 
factors that might entitle him to an 
extraschedular rating for his service-
connected disabilities under 38 C.F.R. 
§ 3.321(b)(1), such as the effect these 
disabilities have had on his earning 
capacity.  This account of employment 
history should include the veteran's 
current employment situation.  Also, the 
veteran should be advised that he can 
submit additional evidence, such as 
attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
the work impairment he experienced due to 
his service-connected disabilities.

3.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
veteran's case should be referred for 
consideration of assignment of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case regarding this matter and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 


 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

